Filed 2/22/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 40







Ibrahim Hassan Nur, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20170349







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Steven L. Marquart, Judge.



AFFIRMED.



Per Curiam.



Laura C. Ringsak, Bismarck, ND 58501, for petitioner and appellant; submitted on brief.



Tracy E. Hines (argued), Assistant State’s Attorney, and Tristan J. Van de Streek (on brief), Assistant State’s Attorney, Fargo, ND 58108-2806, for respondent and appellee.

Nur v. State

No. 20170349



Per Curiam.

[¶1]	
Ibrahim Hassan Nur appeals from the district court’s order denying his application for post-conviction relief.
 
 Nur argues he did not voluntarily, knowingly, and intelligently waive his right to counsel, and he argues he received ineffective assistance of counsel.  The district court did not err in summarily denying Nur’s application for post-conviction relief for misuse of process on the issue of his waiver to the right to counsel.  Also, the district court did not err in denying Nur’s application for post-conviction relief based on ineffective assistance of counsel and its findings of fact were not clearly erroneous.  We affirm under N.D.R.App.P. 35.1(a)(2) and (6).

[¶2]	Gerald W. VandeWalle, C.J.

Jon J. Jensen

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte